        Case 4:18-cv-04522 Document 1 Filed on 11/29/18 in TXSD Page 1 of 14



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                               §
 CHARLOTTE PETRIE,                             §
 individually and as Trustee of                §
 the Petrie Family 2018 Trust,                 §
                                               §
               Plaintiff,                      §
                                               §
 v.                                            §          Cause No. _____________
                                               §
 NOVELIS CORPORATION,                          §          Jury Trial Demanded
 individually and as successor-                §
 in-interest to Alcan Aluminum                 §
 Corporation, Alcan Fabrication                §
 Corporation, Alcan Cable, and                 §
 Metal Goods Corporation,                      §
                                               §
               Defendant.                      §
                                               §


                PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

         This is a lawsuit for damages from the personal injuries and wrongful death of Larry Petrie

from exposure to the defendant’s asbestos that Larry Petrie sustained as a child. Larry Petrie was

diagnosed with Mesothelioma on December 16, 2016, and died of Mesothelioma on July 23, 2018.

Plaintiff complains of Defendant Novelis Corporation and its alternate entities or predecessors in

interest, Alcan Aluminum Corporation, Alcan Fabrication Corporation, Alcan Cable, Metal Goods

Corporation (“Defendant”), and for causes of action would show the Court and Jury the following:

                                                PARTIES

      1. Plaintiff Charlotte Petrie is a resident of Vallejo, California. Charlotte Petrie appears in her

individual capacity and as the Representative of the Estate of Larry Petrie and as the Trustee of

                                                    -1-
      Case 4:18-cv-04522 Document 1 Filed on 11/29/18 in TXSD Page 2 of 14



the Petrie Family 2018 Trust. Charlotte Petrie and Larry Petrie were husband and wife at the time

of Larry Petrie’s death and had been married for 54 years.

   2. Larry Petrie resided in Vallejo, California. Larry Petrie was diagnosed with Malignant

Pleural Mesothelioma on December 16, 2016, and died of Mesothelioma on July 23, 2018.

   3. Defendant Novelis Corporation is a resident of Texas.

                                 VENUE AND JURISDICTION

   4. Jurisdiction is proper because Novelis Corporation is a Texas corporation.

   5. The Court has subject matter jurisdiction over the lawsuit under 28 U.S.C. §1332(a)(1)

because Plaintiff and Defendant are citizens of different states and the amount in controversy

exceeds $75,000, excluding interest and costs.

                                  FACTUAL ALLEGATIONS

   6. Larry Petrie sustained exposure to Defendant’s asbestos in the 1950’s using asbestos-

containing Snowdrift, a product of Alcan Aluminum Corporation, to decorate the family Christmas

tree each year. During this time period, Larry Petrie; his younger brother Dennis; and three younger

sisters Carolyn, Pam, and Janis decorated the Christmas tree by throwing, sprinkling, and placing

the snowdrift product onto the tree. Larry Petrie and his brother had “snowball” fights using the

artificial snow within the home, as well as outside the home once the tree was taken down after

Christmas, often times hitting one another in the face.

   7. On December 16, 2016, doctors diagnosed Larry Petrie with Malignant Pleural

Mesothelioma.

   8. Larry Petrie died from Malignant Pleural Mesothelioma on July 23, 2018.

   9. Plaintiffs bring suit in Texas in accordance with TEXAS CIVIL PRACTICES AND REMEDIES

CODE section 71.031 and pleads the following:

                                                 -2-
      Case 4:18-cv-04522 Document 1 Filed on 11/29/18 in TXSD Page 3 of 14



       a. This is an action for damages for the personal injuries and subsequent death due to

           wrongful acts, neglect, or default that caused the injuries and death in both a foreign

           state and Texas, and:

            i. Both the law for the foreign state and this state gives a right to maintain an action

                for damages for the death and injury;

           ii. The action has been commenced in this state within the time provided by the laws

                of this state for beginning the action;

           iii. The action has been commenced in this state within the time provided by the laws

                of the foreign state in which the wrongful act, neglect, or default took place.

                                       CAUSES OF ACTION

                              First Cause of Action – NEGLIGENCE

   10. Plaintiff complains of Defendant’s conduct and asserts negligence as a cause of action

alleging Defendant was the successor, successor in business, successor in product line or a portion

thereof.

   11. At all times herein mentioned, Defendant was and is engaged in the business of

researching, manufacturing, fabricating, designing, modifying, labeling, assembling, distributing,

selling, , testing, promoting, marketing, warranting, packaging, specifying, or otherwise

facilitating the use of asbestos containing products negligently and carelessly, in that said products

caused personal injuries to users, consumers, workers, bystanders, and others, including Larry

Petrie while being used in a manner that was reasonably foreseeable, and in fact intended by

Defendant, rendering said products hazardous, unsafe and unreasonably dangerous for use by

Larry Petrie.




                                                  -3-
      Case 4:18-cv-04522 Document 1 Filed on 11/29/18 in TXSD Page 4 of 14



   12. Defendant had a duty to exercise due care in the pursuit of the activities described above

and defendant breached its duty of due care to the Plaintiff.

   13. Defendant knew or should have known, and in fact intended that its asbestos containing

products be used as intended, resulting in the release of airborne asbestos fibers, and that through

such foreseeable use and handling individuals including Larry Petrie, inhaled such asbestos fibers

and the inhalation of these asbestos fibers were a substantial cause of Larry Petrie’s mesothelioma

and subsequent death.

   14. Larry Petrie used, handled, or otherwise sustained exposure to defendant’s asbestos-

containing products as described above in a manner that was reasonably foreseeable.

   15. As a direct and proximate result of the acts, omissions, and conduct of the Defendant,

Larry Petrie’s exposure to Defendant’s asbestos and asbestos-containing products caused severe

and permanent injury, damage, loss, and harm to Larry Petrie resulting in his death causing

Plaintiff to sustain damages.

   16. Progressive lung disease, cancer, and other serious diseases are caused by inhalation of

asbestos fibers without perceptible trauma and that such injury, damage, loss, or harm results from

exposure to asbestos and asbestos-containing products over a period of time. Larry Petrie suffered

from a condition related to exposure to Defendant’s asbestos and asbestos-containing product,

namely malignant pleural mesothelioma. Larry Petrie was not aware at the time of exposure that

Defendant’s asbestos-containing product Snowdrift presented a risk of injury and disease nor was

he old enough at the time to appreciate the risk.

   17. As a direct and proximate result of Defendant’s actions designing, manufacturing,

marketing, and placing its Snowdrift product into the stream of commerce, Larry Petrie suffered




                                                -4-
        Case 4:18-cv-04522 Document 1 Filed on 11/29/18 in TXSD Page 5 of 14



permanent injuries to his person and health, including, but not limited to, cancer, mental and

emotional distress from the cancer and the knowledge of his impending death, and ultimate death.

      18. As a direct and proximate result of the Defendant’s actions, Plaintiff incurred liability for

physicians, surgeons, nurses, hospital care, medicine, hospices, x-rays and other medical

treatment.

      19. As a further direct and proximate result of the Defendant’s conduct, Plaintiff incurred

pecuniary losses. Defendant and its officers, directors and managing agents participated in,

authorized, expressly and impliedly ratified, and had full knowledge of, or should have known of,

each of the acts set forth herein. Defendant is liable for fraudulent, oppressive, and malicious acts

of its alternate entities, and each of them, and officers, directors and managing agents participated

in, authorized, expressly and impliedly ratified, and had full knowledge of, or should have known

of, the acts of each of its alternate entities as set forth in this complaint.

                   Second Cause of Action – STRICT PRODUCT LIABILITY

      20. Plaintiff incorporates by reference, as though fully set forth here, the allegations contained

in each of the preceding paragraphs.

      21. Defendant knew and intended that its asbestos-containing products would be used by the

purchaser or user without inspection for defects without knowledge of the hazards involved in such

use

      22. The Defendant’s asbestos-containing products were defective and unsafe for their intended

purpose in that the inhalation of asbestos fibers causes serious disease and death. The defect existed

in the Defendant’s products at the time they left the Defendant’s possession. The products did in

fact cause personal injuries, including lung disease and cancer to Larry Petrie while being used in




                                                   -5-
        Case 4:18-cv-04522 Document 1 Filed on 11/29/18 in TXSD Page 6 of 14



a reasonably foreseeable manner, thereby rendering the products defective, unsafe and

unreasonably dangerous for use.

    23. Larry Petrie did not know of the substantial danger of using the Defendant’s products

because the dangers were not readily recognizable by exposed persons such as Larry Petrie.

Defendant failed to adequately warn of the risks to which Larry Petrie and others similarly situated

encountered from using Defendant’s Snowdrift asbestos-containing products.

    24. In researching, manufacturing, fabricating, designing, modifying, testing or failing to test,

failing to warn, labeling, distributing, offering for sale, supplying, selling, marketing, warranting,

packaging and advertising its asbestos-containing products, Defendant did so with conscious

disregard for the safety of intended users such as Larry Petrie, who came in contact with

Defendant’s asbestos-containing products, in that said Defendant had prior knowledge that there

was a substantial risk of injury or death resulting from exposure to its asbestos-containing products,

including lung damage and cancer.

    25. Defendant was aware by the time its products entered the stream of commerce that

members of the general public who would come in contact with its asbestos-containing products

had no knowledge or information indicating that asbestos-containing products, could cause injury.

Furthermore, Defendant knew that members of the general public who came in contact with

Defendant’s asbestos-containing products, would assume, and in fact did assume, that exposure to

Defendant’s products was safe, when in fact such exposure was hazardous to health and human

life.

    26. With such knowledge, Defendant opted to research, manufacture, fabricate, design,

distribute, offer for sale, sell, supply, market, warrant, package, and advertise its asbestos-

containing products without attempting to warn such persons of the high risk of injury and death

                                                 -6-
      Case 4:18-cv-04522 Document 1 Filed on 11/29/18 in TXSD Page 7 of 14



resulting from exposure to Defendant’s asbestos-containing products. Rather than attempting to

protect such persons from or warn them of the high risk of injury and death resulting from exposure

to asbestos and     asbestos-containing products, Defendant intentionally failed to reveal its

knowledge of the risk, and consciously and actively concealed and suppressed such knowledge

from members of the general public, namely Larry Petrie, thus impliedly representing to him and

members of the general public that its asbestos-containing products were safe for all reasonably

foreseeable uses. Defendant engaged in this conduct and made these implied representations with

the knowledge of the falsity of the implied representations.

   27. The above-referenced conduct of the Defendant was motivated by financial interest in the

continuing, uninterrupted sale of asbestos- containing products. In pursuance of this financial

motivation, the Defendant consciously disregarded the safety of persons such as Larry Petrie and

in fact was consciously willing and intended to permit its asbestos- containing products to cause

injury to persons such Larry Petrie.

   28. Plaintiff alleges the Defendant impliedly warranted its Snowdrift asbestos-containing

products to be safe for their intended use but its asbestos-containing products actually created an

unreasonable risk of bodily harm to exposed persons.

   29. Larry Petrie relied upon Defendant’s representations, lack of warnings, and implied

warranties of fitness of its asbestos-containing products. As a direct, foreseeable, and proximate

result, Larry Petrie died as a result of the Defendant’s asbestos-containing products as alleged.

   30. As a direct and proximate result of the actions and conduct outlined here, Plaintiff suffered

the injuries and damages previously alleged.

   31. Plaintiff prays judgment against Defendant for the damages as set forth in this Complaint.




                                                -7-
        Case 4:18-cv-04522 Document 1 Filed on 11/29/18 in TXSD Page 8 of 14



                      Third Cause of Action – LOSS OF CONSORTIUM

   32. For the third, separate, and distinct cause of action for loss of consortium, Plaintiff

Charlotte Petrie complains of Defendant Novelis Corporation, its alternate entities and

predecessors-in-interest, and each of them, and alleges as follows:

   33. Plaintiff incorporates by reference each and every preceding paragraph as if fully set forth

here.

   34. Larry Petrie and Charlotte Petrie were married on August 10, 1963, and were husband and

wife at all times from that date until Larry Petrie’s death.

   35. Prior to Larry Petrie's injuries as alleged, he was able and did perform duties as a spouse.

As a proximate result of his mesothelioma, Larry Petrie was unable to perform the necessary duties

as a spouse and the work and service usually performed in the care, maintenance and management

of the family home. As a proximate result of such illness, Plaintiff Charlotte Petrie was

permanently deprived of the consortium of her spouse, including the performance of duties, all to

her damages, in an amount presently unknown but which will be proved at the time of trial.

   36. Plaintiff’s cause of action for her loss of consortium, as did not accrue until after Larry

Petrie’s diagnosis of mesothelioma.

   37. As a direct and proximate result of the acts of the Defendant, its alternate entities,

predecessors-in-interest, and each of them, and the severe injuries caused to Larry Petrie as set

forth in this complaint, Plaintiff Charlotte Petrie suffered and will continue to suffer loss of

consortium, including but not by way of limitation, loss of household services, marital relations,

society, comfort, companionship, love and affection of said spouse, and has suffered severe mental

and emotional distress and general nervousness as a result of her husband’s injuries and death.

   38. Plaintiff prays for judgment against Defendant as set forth here.

                                                 -8-
        Case 4:18-cv-04522 Document 1 Filed on 11/29/18 in TXSD Page 9 of 14



                             Fourth Cause of Action – SURVIVAL
   39. As and for the fourth, separate, further and distinct cause of action for survival damages

Plaintiff Charlotte Petrie complains of Defendant Novelis Corporation, its alternate entities and

predecessors-in-interest, and each of them, and alleges as follows:

   40. Plaintiff incorporates by reference each and every preceding paragraph as if fully set forth

here.

   41. As a direct result of Larry Petrie’s exposure to Defendant’s Snowdrift, Larry Petrie

developed mesothelioma and severe personal injuries, including poor physical health. Plaintiff is

the only heir at law to the estate of Larry Petrie. Plaintiff therefore brings this suit for damages

suffered and sustained by Larry Petrie pursuant to TEXAS CIVIL PRACTICES AND REMEDIES CODE

section 71.021. Plaintiff seeks damages for the funeral and burial expenses incurred because of

Mr. Petrie’s wrongful death. Plaintiff seeks damages for the loss of Mr. Petrie’s life itself and

related pecuniary loss including economic loss based on what Larry Petrie would have earned had

he lived. Plaintiff seeks exemplary damages.

   42. Plaintiff seeks recovery of all available and necessary survival damages within the

jurisdictional limits of this Court, in an amount to be determined by a jury.

   43. Plaintiff prays for judgment against Defendant as set forth here.

                        Fifth Cause of Action - WRONGFUL DEATH

   44. For the fifth, separate, and distinct cause of action for wrongful death, Plaintiff Charlotte

Petrie complains of Defendant Novelis Corporation, its alternate entities and predecessors-in-

interest, and each of them, and alleges as follows:

   45. Plaintiff incorporates by reference each and every preceding paragraph as if fully set forth

here.


                                                -9-
     Case 4:18-cv-04522 Document 1 Filed on 11/29/18 in TXSD Page 10 of 14



   46. Larry Petrie’s death was the result of Defendant’s conduct. Larry Petrie’s inhalation of the

asbestos dust released from the handling of Defendant’s asbestos-containing Snowdrift products

was the proximate cause in the development of Larry Petrie’s mesothelioma.

   47. Plaintiff is the surviving wife of Larry Petrie, deceased. Plaintiff brings this suit for

damages suffered by her as a result of the wrongful death of Larry Petrie pursuant to T EXAS CIVIL

PRACTICE AND REMEDIES CODE section 71.004.

   48. At the time of his death, Larry Petrie was 76 years old and in good health with a normal

life expectancy.

   49. Larry Petrie was a loving and dutiful husband to his wife, Charlotte Petrie. Larry provided

Charlotte with financial support as well as joy, happiness, and the anticipation of all the pleasures

that a husband can bring to his wife. Larry provided Charlotte with care, maintenance, love,

comfort, advice, counsel, and society, and it was anticipated that he would continue to do so for a

long time into the future.

   50. As a result of Larry Petrie’s wrongful death, his wife has suffered damages in the past

including termination of the marital relationship, loss of consortium, loss of companionship and

society, and severe mental anguish. Charlotte Petrie will, in reasonable probability, continue to

suffer such damages in the future. As a result of Larry Petrie’s wrongful death, his wife has

suffered the past and future loss of household services, loss of inheritance, and loss of Larry’s past

and future earning capacity.

   51. Plaintiff seeks recovery of wrongful death damages including pecuniary loss within the

jurisdictional limits of this Court, in an amount to be determined by a jury.

   52. Plaintiff prays for judgment against Defendant as set forth here.




                                                -10-
     Case 4:18-cv-04522 Document 1 Filed on 11/29/18 in TXSD Page 11 of 14



                       Sixth Cause of Action – GROSS NEGLIGENCE

   53. For a the fifth, separate, and distinct cause of action for gross negligence, Plaintiff

Charlotte Petrie complains of Defendants Novelis Corporation, its alternate entities, and each of

them, and alleges as follows:

   54. Plaintiff incorporates by reference each and every preceding paragraph of the Complaint

as if fully set forth in their entirety here. The exposure Larry Petrie sustained from the Defendant’s

asbestos-containing products was a substantial contributing factor to Larry Petrie’s development

of mesothelioma. As a result of the Defendant’s Gross Negligence, Larry Petrie developed

asbestos-related mesothelioma and severe personal injuries and sustained the following damages,

to-wit:

           a) Past medical expenses;

           b) Loss of past earnings;

           c) Past loss of full mind and body; and

           d) Past mental and physical pain and suffering.

                                            DAMAGES

   55. As a direct and proximate result of the Defendant’s conduct, Plaintiff suffered the

following injuries and damages:

           a) The hospital, medical, pharmaceutical, and other medical expenses incurred as a

               result of Larry Petrie’s mesothelioma and other related physical conditions,

               according to proof;

           b) Larry Petrie’s funeral, burial, internment or creation expenses;

           c) Larry Petrie’s loss of earnings and earning capacity from the time of his illness until

               his death;

                                                -11-
Case 4:18-cv-04522 Document 1 Filed on 11/29/18 in TXSD Page 12 of 14



    d) The net pecuniary loss the Plaintiff suffered as a result of Larry Petrie’s debilitating

       illness, incapacitation and death from mesothelioma had he lived and continued to

       work;

    e) The economic value of the services that Larry Petrie, as a husband, father, and

       grandfather, had he lived, would have provided to Plaintiff as determined by the

       sound send and deliberate judgment of the jury, based on their own observation,

       experience and knowledge respecting these matters based on the facts and

       circumstances of this case;

    f) Physical pain, impairment, and mental anguish suffered by Plaintiff as a result of

       Larry Petrie’s debilitating illness, incapacitation and death from mesothelioma;

    g) Damages for grief, loss of companionship, impairment of the quality of life,

       inconvenience, pain and suffering, and emotional distress incurred by Plaintiff,

       from the time of Larry Petrie’s diagnosis to the time of trial, and into the future, for

       the maximum amount allowed by law according to proof, and further increased if

       justified by clear and convincing evidence therefore;

    h) The loss of relationship, love, comfort, and consortium that Plaintiff Charlotte

       suffered, as a result of Larry Petrie’s mesothelioma diagnosis and death, and would

       have received from Larry Petrie had he lived;

    e) Exemplary damages for gross negligence to the extent allowable by law;

    f) For prejudgment interest from the date of the injury through judgment, and post

       judgment interest on the judgment at the maximum rate allowed by law.




                                         -12-
     Case 4:18-cv-04522 Document 1 Filed on 11/29/18 in TXSD Page 13 of 14



                                         JURY DEMAND

   56. Plaintiff respectfully demands that all issues of fact in this case be tried to a properly

impaneled jury and has paid the jury fee.


                                     PRAYER FOR RELIEF

   57. Based on the foregoing, Plaintiff demands judgment against Defendant, its alternate

entities, predecessors-in-interest, and each of them in an amount to be proved at trial as follows:

       Plaintiff Charlotte Petrie, Individually and as Trustee of the Petrie Family 2018 Trust:

           a) For Plaintiff’s general damages according to proof;

           b) For Plaintiff’s loss of income, wages and earning potential according to proof;

           c) For Plaintiff’s medical and related expenses according to proof;

           d) For Plaintiff’s damages for loss of consortium, according to proof;

           e) For Plaintiff’s cost of suit herein;

           f) For exemplary or punitive damages

           g) For such other and further relief as the Court may deem just and proper, including

               costs and prejudgment interest.

                                                     Respectfully submitted,
                                                     HENDLER FLORES, PLLC.



                                              By:
                                                     Scott M. Hendler
                                                     Texas Bar No. 09445500
                                                     shendler@hendlerlaw.com
                                                     Rebecca Ruth Webber
                                                     Texas Bar No. 24060805
                                                     rwebber@hendlerlaw.com
                                                     1301 West 25th Street, Suite 400
                                                     Austin, Texas 78705
                                                     Telephone: 512-439-3202

                                                 -13-
Case 4:18-cv-04522 Document 1 Filed on 11/29/18 in TXSD Page 14 of 14



                                    Facsimile: 512-439-3201

                                    ATTORNEYS FOR PLAINTIFF




                                -14-
